Judgment unanimously affirmed. Memorandum: The trial court’s instructions on the duty to retreat were entirely proper because the incident occurred in a common area of the prison in which defendant was incarcer*963ated and there was evidence in the record which could rationally support a finding that defendant could have safely retreated (see, Penal Law § 35.15 [2] [a]; People v Barcena, 131 AD2d 688, 689, lv denied 70 NY2d 709). We have reviewed the remaining contentions, including those raised by defendant in his supplemental pro se brief, and we find them to be lacking in merit. (Appeal from judgment of Cayuga County Court, Corning, J. — murder, second degree; promoting prison contraband, first degree.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.